Citation Nr: 0401598	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from May 1968 to July 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD) is remanded to the RO 
via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was denied by an unappealed rating decision dated in 
May 1997.

2.  Additional evidence received subsequent to the 1997 
rating decision includes VA and private medical records, and 
lay statements.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for PTSD, was not previously of record and raises 
a reasonable possibility of substantiating the veteran's 
claim.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§  3.104, 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), explicitly provides that, "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
In addition, the definition of "new and material evidence" 
contained in 38 C.F.R. § 3.156(a) was amended, effective 
August 29, 2001.  Compare 38 C.F.R. § 3.156(a) (2000), with 
38 C.F.R. § 3.156(a) (2003).  The record reflects that the 
veteran's claim to reopen the issue of entitlement to service 
connection for PTSD was received in April 2002.

Service connection for PTSD was denied by an unappealed 
rating decision dated in May 1997.  Prior unappealed rating 
decisions are final, and may be reopened only upon the 
receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. §§ 5108, 7105.  To reopen a finally 
denied claim, a claimant must submit new and material 
evidence.  38 U.S.C.A. § 5108.  Title 38, Code of Federal 
Regulation, Section 3.156(a) states that new and material 
evidence means evidence that was not previously before VA and 
must raise a reasonable possibility of substantiating the 
claim.

Evidence received subsequent to the 1997 rating decision 
includes lay statements from a soldier who served with the 
veteran in Vietnam, and private and VA medical records.  The 
private medical records indicate a diagnosis of PTSD and 
relate the diagnosis to the veteran's period of service in 
Vietnam.  Thus, this evidence was not previously considered 
by VA, is neither cumulative nor redundant, and, in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  As new and material evidence has been received since 
the 1997 rating decision with regard to the veteran's claim 
of entitlement to service connection for PTSD, the claim is 
reopened.  




ORDER

New and material evidence has been submitted to reopen the 
issue of entitlement to service connection for PTSD.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  A review of the record leads the Board to conclude 
that additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claim at this time.

The Board observes that service connection for PTSD generally 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  Any 
current PTSD diagnosis must comply with the Fourth Edition of 
the Diagnostic and Statistical Manual of Mental Disorders, 
1994 (DSM-IV), which reflects a subjective stressor standard.  
38 C.F.R. § 4.130 (2003); see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that support and corroborate the veteran's testimony 
or statements.  See Zarycki, 6 Vet. App. at 98.

In this case, the veteran's service personnel records and DD 
214 shows that the veteran served as an ammunitions records 
clerk in the 295th Ordinance Company.  These records also 
show that the veteran had service in Vietnam from October 
1968 through July 1969.  His service records also show that 
the veteran was awarded various medals, none of which is 
indicative of combat.  Where a veteran is not found to have 
engaged in combat, his statements are inadequate to prove the 
occurrence of a stressor in service.  As such, a stressor 
must be established by official service records or other 
credible supporting evidence.  See Cohen, 10 Vet. App. at 
142; see also Doran v. Brown, 6 Vet. App. 283, 288-291 
(1994); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

The veteran has alleged in-service stressors.  In March 2002 
and July 2002 statements, the veteran indicated that his 
unit, the 295th Ordinance Battalion, was deployed to Vietnam.  
He also indicated that he was required to pick up ammunition 
to keep it from being used by the North Vietnamese and that 
he witnessed a rocket hitting a helicopter, causing a huge 
fireball.  He stated that he lived in constant fear while 
traveling on helicopters and that he listened the dead, 
wounded, and missing report daily.  He also stated that he 
lost an unnamed friend, whose head was blown off while riding 
in a personnel carrier.  The veteran also submitted a buddy 
statement, in which [redacted], stated that he served with 
the veteran in the 295th Ordinance Company, which supplied 
the 23rd Infantry Division, and that the units service in the 
"#1 Coups Tactical Zone."  Mr. [redacted] also stated that he 
and the veteran arrived in Chu Lai, Vietnam in October 1968, 
and that, while serving in Vietnam, he and the veteran came 
under daily mortar and rocket attacks, which caused stress, 
fear, and sleeplessness.  The Board notes that the RO has not 
yet made request for information regarding the veteran's 
assignments from the National Personal Records Center or from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) in order to verify the veteran's 
stressors.

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to determine 
the nature, etiology, and severity of the veteran's 
psychiatric disorder.  In this regard, the Board notes that 
the VA treatment records associated with the veteran's claims 
file are negative for the objective clinical findings 
necessary to determine a diagnosis of PTSD in accordance with 
38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125(a) (2003).  The 
Board notes that the diagnosis of PTSD by a private 
psychologist, signed by a private psychiatrist, was made 
without verified evidence in the record supporting the 
diagnosis, such as a stressor which meets DSM-IV (Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders) criteria or symptoms of PTSD.  Nonetheless, the 
veteran's VA medical records indicate that the veteran had 
been diagnosed with rule-out PTSD, as well as major 
depressive disorder and generalized anxiety disorder.  
Therefore, the Board finds that the veteran should be 
afforded a VA psychiatric examination in order to determine 
the nature, severity, and etiology of the veteran's current 
psychiatric disorder, including whether this disorder is 
causally or etiologically related to his service.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2003) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  

In addition, the Board notes that, prior to the filing of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (2003).  The VCAA applies to all pending claims 
for VA benefits, and provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.  The 
Board acknowledges that the veteran was provided with the 
regulatory provisions of the VCAA in the February 2003 
statement of the case and that a July 2002 letter to the 
veteran, from the RO, explained the substance of the VCAA and 
the elements of a claim of entitlement to service connection.  
However, the Board notes that the information provided to the 
veteran did not include the elements required for a claim of 
entitlement to service connection for PTSD.  Recent decisions 
by the U.S. Court of Appeals for Veterans Claims (Court) have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA and indicate that notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issues before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Accordingly, notwithstanding the efforts undertaken to 
prepare this claim for appellate review, the Board finds that 
a remand is in order to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the VCAA.  

Therefore, this issue is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), including 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his claim of entitlement to 
service connection for PTSD and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO must once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  He is 
further advised that failure to respond 
may result in adverse action.

3.  Whether or not the additional 
information is obtained, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia  
22150.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history for 
the unit the veteran was assigned to 
while in Vietnam.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony -- in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should consider all credible 
supporting evidence developed to show 
that the veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressor.

5.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

6.  Following the completion of the 
aforementioned development, the veteran 
should be afforded a psychiatric 
examination by a psychiatrist to 
ascertain the nature, severity, and 
etiology of any psychiatric and/or 
personality disorders.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any verified 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to any verified in-service stressor has 
resulted in the current psychiatric 
symptoms.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished 
including obtaining information as to the 
veteran's medical history prior to and 
following his service.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including information as to the veteran's 
medical history prior to, during, and 
following his service.  In addition, the 
examiner is requested to report current 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder.  The examiner is then 
requested to offer an opinion as to 
whether any current psychiatric disorder 
is causally or etiologically related to 
the veteran's period of active military 
service, and if so, the examiner must 
specify which disorders or manifestations 
are causally or etiologically related to 
the veteran's service.  The examiner is 
also requested to take into consideration 
the veteran's medical history prior to 
and following service.  

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



